Per Curiam.
Respondent was admitted to practice by this Court in 2000. He maintained an office for the practice of law in the Village of Altamont, Albany County. He is currently suspended from practice (Matter of Francis, 39 AD3d 958 [2007]).
*1120On October 26, 2007, respondent pleaded guilty in Albany County Court to criminal contempt in the first degree, a class E felony (see Penal Law § 215.51 [b] [v]). We therefore grant petitioner’s motion to strike respondent’s name from the roll of attorneys on the ground that he ceased to be an attorney upon his conviction of a felony (see Judiciary Law § 90 [4] [a]; see e.g. Matter of Madigan, 32 AD3d 1050 [2006]). Respondent has not appeared upon or replied to the motion.
Mercure, J.P., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately; and it is further ordered that respondent is commanded to continue to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee or another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).